Opinion by
President Judge Crumlish, Jr.,
Thiokol Corporation appeals a Bucks County Common Pleas Court decision1 which dismissed a substan*27tive challenge to the Bristol Township Zoning Ordinance. We affirm.
Thiokol, owner of a 134-acre tract primarily zoned M-2-IIeavy Manufacturing,2 submitted a substantive challenge to the Zoning Ordinance and a proposed curative amendment in accordance with Sections 609.1 and 1104(1) (b) of the Pennsylvania Municipalities Planning Code, Act of July 31, 1968, P.L. 805, as amended, 53 P.S. §§10609.1, 11004(1) (b). After extensive hearings, the Bristol Township Commissioners rejected Thiokol’s challenge. The court below affirmed.
Thiokol contends that the Zoning Ordinance is unconstitutionally exclusionary for failing to provide its “fair share ’ ’ of acreage within the Township for single family semi-detached homes or townhouse®. We disagree.
Since no additional evidence was taken below, our scope of review is limited to a determination of whether the Board of Commissioners abused its discretion or committed an error of law. Warwick Land Development Corp. v. Board of Supervisors of Warwick Township, 31 Pa. Commonwealth Ct. 450, 376 A.2d 679 (1977).
We discern no abuse of discretion or error of law and affirm on the able opinion of Judge Bortner, Thiokel Corp. Appeal, Pa. D. & C.3rd (1980).
Order
The decision of the Bucks County Common Pleas Court, No. 78-6375-11-5, dated May 30, 1980, is affirmed.
Judge MacPhail concurs in the result only.
Judge Palladino did not participate in the decision in this case.

 The case below was heard by a three-judge panel consisting of Beckert, P.3., Kelton, J. and Bortner, J.


 Thiokol, until recently, utilized this site for an industrial operation.